******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. KACEY LEWIS
                 (AC 35389)
                   Beach, Sheldon and Foti, Js.
    Argued November 21, 2013—officially released March 4, 2014

   (Appeal from Superior Court, judicial district of
              Waterbury, Schuman, J.)
  Christopher Y. Duby, assigned counsel, for the appel-
lant (defendant).
   Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and David A. Gulick, assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   SHELDON, J. The defendant, Kacey Lewis, was con-
victed, after a jury trial, of assault in the third degree
in violation of General Statutes § 53a-61 (a) (1), kidnap-
ping in the first degree in violation of General Statutes
§ 53a-92 (a) (2) (A), interfering with an officer in viola-
tion of General Statutes § 53a-167a (a), and possession
of narcotics in violation of General Statutes § 21a-279
(a).1 The defendant now appeals from his conviction
of kidnapping in the first degree, claiming that the evi-
dence adduced at trial was insufficient to support that
conviction under the rule of State v. Salamon, 287 Conn.
509, 949 A.2d 1092 (2008), because any restraint
imposed by him on the victim was merely incidental to
the assault. We affirm the judgment of the trial court.
   On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
Early in the evening of July 20, 2009, the defendant
and his girlfriend, Alana Thompson, drove around the
streets of Waterbury trying to sell heroin. The defendant
eventually parked the car he was driving, his sister’s
2008 Nissan Altima, near East Liberty Street and South
Main Street, at which time he and Thompson separated.
When they parted company, Thompson told the defen-
dant that she was going to try to sell some of his heroin
on her own. The two agreed that they would meet back
later where he had parked the car.
  When Thompson later returned to the car, the defen-
dant was not there. She then walked away and encoun-
tered a friend of hers named Anna, who was driving
around looking for drugs. Thompson got into Anna’s
car and called the defendant, who reproached her for
not being at their meeting place. Thompson and the
defendant again agreed to meet where the defendant
had parked his sister’s car, but Thompson stayed with
Anna, who drove them to her home where they ‘‘got
high.’’
   Approximately one hour later, Thompson got a ride
to her aunt’s house on Willow Street. On the way, she
listened to several voice mail messages from the defen-
dant, in which he expressed his anger with her. Upon
arriving at her aunt’s house, Thompson learned that the
defendant had stopped by there earlier, looking for her.
  After about five or ten minutes at her aunt’s house,
Thompson left with an acquaintance, Amanda Blouin,
who walked with her down Willow Street to the parking
lot of the corner store, where they encountered a drug
dealer known to them as ‘‘Nono.’’ Nono, in turn, walked
with them to Hillside Avenue, where they stood on
the sidewalk, conversing with one another, until the
defendant rapidly drove his sister’s car up onto the curb
alongside them. The defendant quickly alighted from
the car and approached Thompson, who was standing
on the passenger side of the car, saying, ‘‘Bitch, come
here.’’ In response, Thompson moved away from him,
going around the car in the other direction. At some
point, the defendant caught up with Thompson and
grabbed her by her shirt and hair, punched her in the
face, and tried to pull her to the car. She broke free of
the defendant’s grasp and tried to flee to a nearby store,
but the defendant followed her and grabbed her again
by her shirt and hair. Thompson attempted to resist the
defendant’s efforts and dropped to the ground to try to
prevent him from getting her to the car. The defendant,
however, persisted in his efforts to subdue her, dragging
her approximately ten feet back toward the car. When
they got back to the car, the defendant maintained his
grip of Thompson’s hair with one hand, ‘‘holding [her]
down [so that she] couldn’t get up.’’ Then he attempted
three times to open the passenger side door of the car
with his other hand to force Thompson inside. Each
time he did so, Thompson kicked the door shut to pre-
vent the defendant from forcing her into the car. Two
plain clothes police officers driving a white sport utility
vehicle arrived at the scene, and the defendant let go
of Thompson.2
  Following the defendant’s conviction, the court sen-
tenced him to a total effective sentence of twenty-five
years incarceration, execution suspended after fifteen
years, followed by five years probation. This appeal
followed.
   The defendant claims that the evidence adduced at
trial was insufficient to support his kidnapping convic-
tion. ‘‘In reviewing a sufficiency of the evidence claim,
we construe the evidence in the light most favorable
to sustaining the verdict, and then determine whether
from the facts so construed and the inferences reason-
ably drawn therefrom, the trier of fact reasonably could
have concluded that the cumulative force of the evi-
dence established guilt beyond a reasonable doubt. . . .
On appeal, we do not ask whether there is a reasonable
view of the evidence that would support a reasonable
hypothesis of innocence. We ask, instead, whether there
is a reasonable view of the evidence that supports the
[trier’s] verdict of guilty.’’ (Citation omitted; internal
quotation marks omitted.) State v. Bennett, 307 Conn.
758, 763, 59 A.3d 221 (2013).
  Section 53a–92 (a) defines kidnapping in the first
degree, in relevant part, as follows: ‘‘A person is guilty of
kidnapping in the first degree when he abducts another
person and . . . (2) he restrains the person abducted
with intent to (A) inflict physical injury upon him or
violate or abuse him sexually . . . .’’ Based upon the
language of § 53a–92 (a), the essential elements of kid-
napping in the first degree have long been held to be
the abduction of another person and the restraint of
that person with the intent to inflict physical injury
upon him.
  In recent years, however, our Supreme Court has
determined that, when a defendant engages in conduct
that would otherwise constitute the crime of kidnapping
in the first degree in the course of committing another
substantive criminal offense, § 53a-92 (a) requires proof
of an additional element, to wit: that the defendant
‘‘intend[ed] to prevent the victim’s liberation for a
longer period of time or to a greater degree than that
which is necessary to commit the other crime.’’ State
v. Salamon, supra, 287 Conn. 542. The court explained
that ‘‘a defendant may be convicted of both kidnapping
and another substantive crime [only] if, at any time
prior to, during or after the commission of that other
crime, the victim is moved or confined in a way that
has independent criminal significance, that is, the victim
was restrained to an extent exceeding that which was
necessary to accomplish or complete the other crime.
Whether the movement or confinement of the victim
is merely incidental to and necessary for another crime
will depend on the particular facts and circumstances of
each case. Consequently, when the evidence reasonably
supports a finding that the restraint was not merely
incidental to the commission of some other, separate
crime, the ultimate factual determination must be made
by the jury. For purposes of making that determination,
the jury should be instructed to consider the various
relevant factors, including the nature and duration of
the victim’s movement or confinement by the defen-
dant, whether that movement or confinement occurred
during the commission of the separate offense, whether
the restraint was inherent in the nature of the separate
offense, whether the restraint prevented the victim from
summoning assistance, whether the restraint reduced
the defendant’s risk of detection and whether the
restraint created a significant danger or increased the
victim’s risk of harm independent of that posed by the
separate offense.’’ (Emphasis omitted; footnote omit-
ted.) Id., 547–48.
  In this case, the defendant claims that the state failed
to present sufficient evidence to support his conviction
for kidnapping in the first degree because it failed to
prove that he restrained Thompson for a longer period
of time or to a greater degree than necessary to commit
the separate crime of assault in the third degree against
her. Section 53a-61 (a) (1) provides in relevant part: ‘‘A
person is guilty of assault in the third degree when . . .
[w]ith intent to cause physical injury to another person,
he causes such injury to such person . . . .’’ The defen-
dant argues that he is entitled to a judgment of acquittal
on the charge of kidnapping in the first degree because
the state failed to adduce sufficient evidence to prove
beyond a reasonable doubt that he restrained Thomp-
son for any longer or to any extent greater than neces-
sary to intentionally inflict physical injury upon her.
   In his brief to this court, the defendant has acknowl-
edged that ‘‘it is uncontroverted that the defendant
struck Thompson, [and thus that] there is no dispute
concerning his guilt to [the assault] offense.’’ The defen-
dant argues, however, that he committed no ‘‘separate
offense’’ at the time of the assault and that he restrained
Thompson’s movement for only ‘‘exceedingly short’’
periods of time. It is true, of course, as our Supreme
Court has recognized, that ‘‘there conceivably could be
factual situations in which charging a defendant with
kidnapping based [on] the most miniscule [movement
or duration of confinement] would result in an absurd
and unconscionable result . . . .’’ (Internal quotation
marks omitted.) State v. Winot, 294 Conn. 753, 765, 988
A.2d 188 (2010). This case, however, does not involve
one of those situations.
   Here, the evidence shows that, after the defendant
initially punched Thompson in such a manner that the
jury reasonably could have found him guilty, on that
basis alone, of assault in the third degree, which
required only proof that he intentionally caused her
pain, and thus physical injury, he then made a prolonged
and physically violent effort to restrain her in order to
force her into his sister’s waiting car. To that end, when
Thompson broke free from the defendant after being
punched and fled toward a nearby store, he chased
after her, grabbed her by her hair and dragged her
along the ground to the side of the car, where, while
maintaining his grip on her hair and holding her down,
he repeatedly attempted to open the door so he could
force her inside. The jury reasonably could have con-
strued that conduct as wholly separate from, and not
merely incidental to, the preceding assault of which it
also convicted him. That evidence, which supported
the claim that the defendant intended to prevent
Thompson’s liberation, also was sufficient to establish
that the restraint he imposed upon her exceeded that
which was necessary to constitute assault in the third
degree. We thus conclude that the evidence was suffi-
cient to support the defendant’s kidnapping conviction.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The defendant was acquitted of two counts of assault of public safety
personnel in violation of General Statutes § 53a-167c (a) (1).
  2
    Because the defendant challenges only his kidnapping conviction, we
need not set forth the facts underlying his other convictions.